                                                                1 Marquis Aurbach Coffing
                                                                  Nick D. Crosby, Esq.
                                                                2 Nevada Bar No. 8996
                                                                  Jackie V. Nichols, Esq.
                                                                3 Nevada Bar No. 14246
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  ncrosby@maclaw.com
                                                                6 jnichols@maclaw.com
                                                                    Attorneys for LVMPD Defendants
                                                                7
                                                                                            UNITED STATES DISTRICT COURT
                                                                8
                                                                                                    DISTRICT OF NEVADA
                                                                9
                                                                  LARIME TAYLOR, an individual,                          Case Number:
                                                               10                                                   2:19-cv-00995-JCM-NJK
                                                                                                 Plaintiff,
                                                               11
MARQUIS AURBACH COFFING




                                                                          vs.                                     STIPULATION AND ORDER
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  LAS VEGAS METROPOLITAN POLICE
                                                               13 DEPARTMENT, in its official capacity;
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                  CLARK COUNTY, a political subdivision of
                                                               14 the State of Nevada; SHERIFF JOSEPH
                                                                  LOMBARDO, in his official capacity as
                                                               15 Sheriff of the Las Vegas Metropolitan Police
                                                                  Department; OFFICER THERON YOUNG,
                                                               16 as an individual and in his capacity as a Las
                                                                  Vegas Metropolitan Police Department
                                                               17 Officer; OFFICER MATTHEW KRAVETZ,
                                                                  as an individual and in his capacity as a Las
                                                               18 Vegas Metropolitan Police Department
                                                                  Officer; OFFICER DARRELL LEE DAVIS,
                                                               19 as an individual and in his capacity as a Las
                                                                  Vegas Metropolitan Police Department
                                                               20 Officer; OFFICER WESTON FERGUSON,
                                                                  as an individual and in his capacity as a Las
                                                               21 Vegas Metropolitan Police Department
                                                                  Officer; OFFICER THOMAS ALBRIGHT,
                                                               22 as an individual and in his capacity as a Las
                                                                  Vegas Metropolitan Police Department
                                                               23 Officer; OFFICER JANETTE GUTIERREZ,
                                                                  as an individual and in her capacity as a Las
                                                               24 Vegas Metropolitan Police Department
                                                                  Officer; OFFICER CLINT OWENSBY, as an
                                                               25 individual and in his capacity as a Las Vegas
                                                                  Metropolitan Police Department Officer;
                                                               26 OFFICER ROBERT THORNE, as an
                                                                  individual and in his capacity as a Las Vegas
                                                               27 Metropolitan Police Department Officer;
                                                                                                   Page 1 of 7
                                                                                                      MAC:14687-223 Stipulation and Order (14687-223) 11/13/2019 4:06 PM
                                                                      Case 2:19-cv-00995-JCM-NJK Document 87 Filed 11/13/19 Page 2 of 7



                                                                1 OFFICER JACOB BITTNER, as an
                                                                  individual and in his capacity as a Las Vegas
                                                                2 Metropolitan Police Department Officer;
                                                                  OFFICER GERARDO REYES, as an
                                                                3 individual and in his capacity as a Las Vegas
                                                                  Metropolitan Police Department Officer;
                                                                4 OFFICER MORGAN MCCLARY, as an
                                                                  individual and in his capacity as a Las Vegas
                                                                5 Metropolitan Police Department Officer;
                                                                  OFFICER JAKE FREEMAN, as an
                                                                6 individual and in his capacity as a Las Vegas
                                                                  Metropolitan Police Department Officer; and
                                                                7 OFFICER CHRISTOPHER LONGI, as an
                                                                  individual and in his capacity as a Las Vegas
                                                                8 Metropolitan Police Department Officer,

                                                                9                                Defendants.
                                                               10
                                                                                                 STIPULATION AND ORDER
                                                               11
MARQUIS AURBACH COFFING




                                                                           Plaintiff Larime Taylor, by and through his attorneys of record, Margaret A.
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                    McLetchie, Esq. and Alina M. Shell, Esq., of McLetchie Law, and Defendants Las Vegas
                                                               13
                                Las Vegas, Nevada 89145




                                                                    Metropolitan Police Department (“LVMPD or the “Department”), Sheriff Joseph Lombardo
                                  10001 Park Run Drive




                                                               14
                                                                    (“Lombardo”), Officer Theron Young (“Young”), Officer Matthew Kravetz (“Kravetz”),
                                                               15
                                                                    Officer Darrell Lee Davis (“Davis”), Officer Weston Ferguson (“Ferguson”), Officer
                                                               16
                                                                    Thomas Albright (“Albright”), Officer Janette Gutierrez (“Gutierrez”), Officer Clint
                                                               17
                                                                    Owensby (“Owensby”), Officer Robert Thorne (“Thorne”), Officer Jacob Bittner
                                                               18
                                                                    (“Bittner”), Officer Gerardo Reyes (“Reyes”), Officer Morgan McClary (“McClary”),
                                                               19
                                                                    Officer Jake Freeman (“Freeman”), and Officer Christopher Longi (“Longi”) (collectively
                                                               20
                                                                    “LVMPD Defendants”), by and through their counsel of record, Nick D. Crosby, Esq. and
                                                               21
                                                                    Jackie V. Nichols, Esq., of Marquis Aurbach Coffing, hereby stipulate to the following:
                                                               22
                                                                           1.     On October 30, 2019, Plaintiff filed a Motion for Temporary Restraining
                                                               23
                                                                    Order (ECF No. 78) and Motion for Preliminary Injunction (ECF No. 79) regarding
                                                               24
                                                                    LVMPD Defendants application and enforcement of Chapter 16 of Clark County Code
                                                               25
                                                                    (“CCC”) against Plaintiff.
                                                               26
                                                               27
                                                                                                            Page 2 of 7
                                                                                                               MAC:14687-223 Stipulation and Order (14687-223) 11/13/2019 4:06 PM
                                                                        Case 2:19-cv-00995-JCM-NJK Document 87 Filed 11/13/19 Page 3 of 7



                                                                1           2.       On November 7, 2019, the Court issued a Temporary Restraining Order
                                                                2 restraining defendants, their agents, officials, and employees from enforcing Chapter 16 of

                                                                3 the CCC against plaintiff’s First Amendment activity on the Las Vegas Strip. (ECF No. 84)

                                                                4           3.       The Court further ordered the defendants to appear on November 20, 2019, at
                                                                5 1:30 p.m. in Courtroom No. 6A and show cause why a preliminary injunction should not be

                                                                6 granted that restrains and enjoins defendants from enforcing Chapter 16 of the CCC against

                                                                7 plaintiff’s First Amendment activity on the Las Vegas Strip. Id.

                                                                8           4.       The defendants were further ordered to file their oppositions, if any to
                                                                9 plaintiff’s motion for preliminary injunction by 5:00 p.m. on November 13, 2019 and the

                                                               10 plaintiff was directed to file his reply, if any, by 5:00 p.m. on November 18, 2019. Id.

                                                               11           5.       The Parties hereby agree and stipulate to attend a settlement conference with
MARQUIS AURBACH COFFING




                                                               12 an assigned Magistrate Judge, other than the currently assigned Magistrate Judge Nancy
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 Koppe, in accordance with this Court’s referral, and request that the Court order that a
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 settlement conference be conducted.1

                                                               15           6.       In order to facilitate settlement and avoid waste of the parties’ resources’, the
                                                               16 Parties hereby agree and stipulate to stay the briefing and vacate the currently scheduled

                                                               17 hearing of November 20, 2019 at 1:30 p.m. ordered by the Court related to plaintiff’s motion

                                                               18 for preliminary injunction until a later date, if necessary, as agreed by the Parties.
                                                               19           7.       The Parties hereby agree and stipulate to extend the Temporary Restraining
                                                               20 Order (ECF No. 84) until the Parties reach a settlement in this matter or the Court issues an

                                                               21 order on plaintiff’s motion for preliminary injunction, whichever occurs first.

                                                               22

                                                               23

                                                               24

                                                               25   1
                                                                      Plaintiff invited the County to join in this Stipulation. While the County has been dismissed,
                                                               26   Plaintiff contends declaratory and other relief may be necessary in light of the County’s
                                                                    unconstitutional interpretation of the CCC and Plaintiff wishes to resolve all issues in this litigation if
                                                               27   at all possible.

                                                                                                                  Page 3 of 7
                                                                                                                      MAC:14687-223 Stipulation and Order (14687-223) 11/13/2019 4:06 PM
                                                                        Case 2:19-cv-00995-JCM-NJK Document 87 Filed 11/13/19 Page 4 of 7



                                                                1           8.    The Parties also hereby agree and stipulate and make joint application to stay
                                                                2 discovery and the other deadlines set forth in the operative Order setting dates for this matter

                                                                3 (ECF No. 45) until such time as the parties conclude the proposed settlement conference.2

                                                                4           9.    The stay of discovery and other deadlines will allow the parties to explore the
                                                                5 possibility of settlement through mediation, without incurring the time and expense of

                                                                6 ongoing discovery prior to the mediation.

                                                                7           10.   Within fifteen (15) days after completion of the settlement conference, if it is
                                                                8 not successful, the parties will submit new discovery deadlines, including the discovery

                                                                9 cutoff deadline (providing ample time to complete written discovery and depositions),

                                                               10 deadline for filing dispositive motions, and the deadline for filing the Joint Pretrial Order.

                                                               11 The applicable dates will be extended for the commensurate time period that they were
MARQUIS AURBACH COFFING




                                                               12 stayed.
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 / / /
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 / / /

                                                               15 / / /

                                                               16
                                                                    ///
                                                               17
                                                                    ///
                                                               18
                                                                    ///
                                                               19
                                                                    ///
                                                               20

                                                               21 / / /

                                                               22 / / /

                                                               23 / / /

                                                               24 / / /

                                                               25 / / /

                                                               26   2
                                                                   However, Defendants will still provide responses to outstanding discovery requests from
                                                               27 Plaintiff.
                                                                                                             Page 4 of 7
                                                                                                               MAC:14687-223 Stipulation and Order (14687-223) 11/13/2019 4:06 PM
                                                                      Case 2:19-cv-00995-JCM-NJK Document 87 Filed 11/13/19 Page 5 of 7



                                                                1          11.    The Parties hereby agree and request that this Court refer the instant matter to
                                                                2 a Magistrate Judge, other than the currently assigned Magistrate Judge Nancy Koppe, for a

                                                                3 settlement conference.

                                                                4          IT IS SO STIPULATED.
                                                                5 Dated this 13th day of November, 2019

                                                                6 MCLETCHIE LAW

                                                                7
                                                                    By: /s/ Margaret A. McLetchie
                                                                8       Margaret A. McLetchie, Esq.
                                                                        Nevada Bar No. 10931
                                                                9
                                                                        Alina M. Shell, Esq.
                                                               10       Nevada Bar No. 11711
                                                                        701 E. Bridger Avenye, Suite 520
                                                               11       Las Vegas, Nevada 89101
MARQUIS AURBACH COFFING




                                                                        Attorneys for Plaintiff Larime Taylor
                                                               12   Dated this 13th day of November, 2019
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 MARQUIS AURBACH COFFING
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14
                                                                  By: /s/ Jackie V. Nichols
                                                               15     Nick D. Crosby, Esq.
                                                               16     Nevada Bar No. 8996
                                                                      Jackie V. Nichols, Esq.
                                                               17     Nevada Bar No. 14246
                                                                      10001 Park Run Drive
                                                               18     Las Vegas, Nevada 89145
                                                                      Attorneys for LVMPD Defendants
                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27
                                                                                                            Page 5 of 7
                                                                                                                MAC:14687-223 Stipulation and Order (14687-223) 11/13/2019 4:06 PM
                                                                1                                             ORDER
                                                                2          IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the briefing
                                                                3 schedule related to plaintiff’s motion for preliminary injunction is STAYED and the hearing

                                                                4 currently scheduled for November 20, 2019 at 1:30 p.m. is VACATED.

                                                                5          IT IS FURTHER ORDERED that the Temporary Restraining Order (ECF No. 84)
                                                                6 shall remain in effect until the Parties reach a settlement in this matter or the Court issues an

                                                                7 order on plaintiff’s motion for preliminary injunction, whichever occurs first.

                                                                8          IT IS FURTHER ORDERED that the Court will refer the instant matter to a
                                                                9 Magistrate Judge, other than the assigned Magistrate Judge Nancy Koppe, for a settlement

                                                               10 conference pursuant to the Parties’ request.

                                                               11                           November
                                                                           IT IS SO ORDERED this        14,
                                                                                                 ____ day of 2019.
                                                                                                             ______________________, 2019.
MARQUIS AURBACH COFFING




                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                                                 _____________________________
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                                                                  United States District Judge
                                                               14

                                                               15

                                                               16

                                                               17

                                                               18
                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27
                                                                                                             Page 6 of 7
                                                                                                                 MAC:14687-223 Stipulation and Order (14687-223) 11/13/2019 4:06 PM
                                                                     Case 2:19-cv-00995-JCM-NJK Document 87 Filed 11/13/19 Page 7 of 7



                                                                1                                CERTIFICATE OF SERVICE
                                                                2         I hereby certify that I electronically filed the foregoing STIPULATION AND
                                                                3 ORDER with the Clerk of the Court for the United States District Court by using the court’s

                                                                4 CM/ECF system on the 13th day of November, 2019.

                                                                5         z       I further certify that all participants in the case are registered CM/ECF users
                                                                6 and that service will be accomplished by the CM/ECF system.

                                                                7         o       I further certify that some of the participants in the case are not registered
                                                                8 CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,

                                                                9 or have dispatched it to a third party commercial carrier for delivery within 3 calendar days

                                                               10 to the following non-CM/ECF participants:

                                                               11                                              N/A
MARQUIS AURBACH COFFING




                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                                               /s/ Krista Busch
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                                                                An employee of Marquis Aurbach Coffing
                                                               14

                                                               15

                                                               16

                                                               17

                                                               18
                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27
                                                                                                            Page 7 of 7
                                                                                                               MAC:14687-223 Stipulation and Order (14687-223) 11/13/2019 4:06 PM
